A petition for rehearing in Case No. 638, suggests in effect that the court failed to consider (1) that the demurrer is general and if the bill of complaint contains any equity the demurrer was properly overruled; (2) that Rules 3, 4 and 9 of the regulations adopted under Chapter 12016, are held to be broader than the Act as construed and that therefore the bill contains equity; (3) Rule 9 requires the bonds to contain recitals that are held to be illegal yet the Board "is left free to issue bonds containing the very recitals which this Court has held would be invalid."
The prayer in No. 638, is in effect that the Act be declared unconstitutional; that the rules and regulations be decreed to be unconstitutional and void and of no force or effect; that the provisions of the Act and of the rules and regulations which purport to bind the State to pay or to secure the payment of the bonds, or to pay taxes under the Act, or to subject to the payment of such taxes, the assets *Page 595 
of the Internal Improvement Fund, be declared to be unconstitutional and void and of no force or effect; and that the issue of the bonds and the levy of a tax under Chapter 12016 be enjoined, and for general relief.
The Court did not hold Rules 3, 4 and 9 to be void and of no force or effect in their entirety. Some of the provisions of Rules 3 and 4 and the provision of Rule 9 that "such bonds shall not in any way recite or imply that they constitute bonds of the State of Florida," are not in conflict with the decisions in the case; and other provisions of the rules are required to be made to conform to the opinion of the Court, and the Board is not left free to issue bonds containing recitals which "would be invalid." It was held that the assets of the Internal Improvement Fund under Chapter 610, Laws of Florida, could by statute be subjected to the payment of taxes levied under Chapter 12016, that the elimination of other provisions of the latter chapter did not render the Act inoperative and that "the allegations of the bill of complaint are insufficient for any general or particular relief of the nature prayed for."
The adjudicated illegalities in separable portions of Chapter 12016 do not impair the efficiency of the valid portions of the Act; and the complainants' equity for the relief prayed is postulated upon the asserted invalidity of substantive portions of the Act that are adjudicated to be valid. Therefore, an equity is not shown for the relief prayed and the general demurrer was good as against the controlling allegations of the bill of complaint.
Where the equitable relief prayed for is predicated upon alleged invalidity of a statute as an entirety and the statute is held to be valid in its essential provisions, the relief prayed may be denied or a demurrer to the bill of complaint may be sustained, even though separable portions of the statute be judicially eliminated as invalid, where the *Page 596 
valid portions of the Act may be made effectual and in law negative the asserted equity.
Rehearing denied.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.